Title: From Thomas Jefferson to Edmund Bacon, 15 December 1806
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            Sir
                            
                            Washington Dec. 15. 06
                        
                        I am informed that for want of the mill irons which Stewart should have made, mr Walker has been obliged to
                            quit working on the great mill, & to proceed with the small one it
                            is too important to my interest as well as to the faith of my engagements to mr Shoemaker, to have the delivery of the
                            mill to him suspended for this defect. I wish you therefore to exert yourself to have the irons done immediately by
                            Stewart, & that he never quits them till the whole are done but if he cannot be got to do them as fast as mr Walker
                            wants them, then it will be necessary to get them done elsewhere; either in some other shop, or by hiring a smith to do
                            them in ours, as you shall find best. it is certainly more to my interest that Stewart should do them because he will do
                            them better then any other, and this will cost me nothing but the iron, as he is heavily in my debt: but if he will not
                            work, we must not let the mill be detained. I have written to him on this subject. accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    